Citation Nr: 1610604	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-06 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left lower leg disability.
 
2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 2005 to October 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an  October 2012 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

The reopened issue of entitlement to service connection for a left lower leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO denied service connection for right ear hearing loss and service connection for a left lower leg disability; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.
 
2.  Evidence associated with the claims file since the June 2010 denial relate to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for right ear hearing loss and service connection for a left lower leg disability.

3.  The Veteran does not have hearing loss in his right ear for VA purposes.

4.  The Veteran's PTSD does not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; and total occupational and social impairment has not been shown.



CONCLUSIONS OF LAW

1.  The June 2010 RO decision, which denied the Veteran's claims of service connection for right ear hearing loss and service connection for a left lower leg disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the claim of service connection for a left lower leg disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156 (2015).

4.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

5.  The criteria for an initial disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Regarding the Veteran's PTSD claim, the appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once the benefit is granted, the claim is substantiated and additional notice is not required. 

Regarding the Veteran's right ear hearing loss claim, a letter of July 2011 satisfied the duty to notify provisions.  This letter informed the Veteran of the evidence necessary to substantiate a service connection claim, the regulations pertinent to the establishment of an effective date and of the disability rating, and that new and material evidence was needed to reopen his claim that was previously denied in June 2010.

The Veteran's service treatment records and VA medical treatment records have been obtained. 

VA examinations were conducted for the issues on appeal in July 2011, August 2011 and May 2012.  The record does not reflect that these examinations were inadequate for rating purposes.  These examinations contain sufficient information to properly rate the Veteran's PTSD claim under the applicable Diagnostic Code and to adjudicate the Veteran's right ear hearing loss claim.  Thus, VA's duty to assist has been met.

II. Analysis

A. Claims to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claims of service connection for bilateral hearing loss and service connection for a left lower leg disability were denied by the RO in a June 2010 rating decision.  The RO noted that the Veteran was not present for his scheduled VA examination and that the evidence of records did not show an injury or disease in service nor a relationship to his military service.  The evidence of record at the time of the June 2010 decision consisted of service treatment records.  The RO denied the claims and the Veteran was informed of that decision and of his appellate rights in a letter from the RO that month.  The Veteran did not file a notice of disagreement with the decision, nor was any new and material evidence received during the remainder of the appeal period.  The June 2010 rating decision is therefore, final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In May 2011, the Veteran submitted the instant request to reopen the claims for hearing loss and service connection for a left lower leg disability.  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The evidence associated with the claims file since the June 2010 rating action includes VA treatment records and VA examinations.  This evidence is "new" because it was not previously submitted to agency decision makers.

The new evidence includes August 2011 and May 2012 VA audio examinations for the Veteran's claimed right ear disability.  In addition, an August 2011 general medical examination of record for the Veteran's claimed left lower leg disability.   

This evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for right ear hearing loss and service connection for a left lower leg disability.  Having found that new and material evidence has been added to the record, the Veteran's claim are reopened.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a). 

B. Service Connection 

The Veteran contends that he was exposed to loud noise during his military service due to exposure to artillery noise, gun file and impacts of rounds hitting the ground.  The Board notes that the Veteran is already service-connected for left ear hearing loss.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records are negative for complaints or findings of hearing loss. An audiogram dated in October 2005 shows the decibel thresholds for the tested frequencies for the right ear were 10, 5, 5, 0 and 10 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  An audiogram dated in Mach 2008 shows the decibel thresholds for the tested frequencies for the right ear were 20, 10, 10, 10 and 20 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  

The Veteran was afforded a VA audiological examination dated in August 2011.  He reported recreational noise exposure annually when skeet shooting.  He noted wearing hearing protection.  The pure tone thresholds in the Veteran's right ear were 10, 0, 0, 5 and 15 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The Veteran's right ear speech recognition score using the Maryland CNC Test was 94 percent.  The examiner noted that the type of loss in the Veteran's right ear was clinically normal.  

The Veteran underwent another VA examination in May 2012.  The Veteran denied post service noise exposure.  Upon examination, his pure tone thresholds in his right ear were 10, 0, 0, 5, and 15 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The Veteran's right ear speech recognition score using the Maryland CNC Test was 96 percent.  The examiner noted that the Veteran had normal hearing in his right ear.    

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for right ear hearing loss is not warranted.  The medical evidence of record does not establish that the criteria for impaired hearing under 38 C.F.R. § 3.385 are met.  His auditory thresholds are less than 40 at every relevant frequency, he does not have three frequencies at 26 decibels or greater, and his speech recognition scores are equal to or greater than 94 percent.  Simply stated, the Veteran, at least at this time, has hearing within a normal range in his right ear and, therefore, does not have hearing loss for VA purposes.

A threshold for establishing service connection for a claimed condition is the presence of a current disability.  In light of the evidence detailed above, the Board finds that the Veteran does not have a current hearing loss in his right ear.  This is so for the entire pendency of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

To the extent that the Veteran believes that his current degree of hearing loss is sufficient to warrant service connection, his opinion as to the diagnosis of a hearing loss in his right ear is not competent medical evidence.  As a lay person, the Veteran does not have specialized training sufficient to render such an opinion as to whether hearing impairment is met that is based on audiometric testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

The preponderance of the evidence is against the claim of service connection for right ear hearing loss.  The Board finds that the Veteran's hearing impairment does not meet the criteria for hearing loss for VA compensation purposes.  38 C.F.R. §3.385.  Accordingly, the benefit-of-the-doubt doctrine is not helpful to the Veteran, and the claim of service connection must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Increased Rating 

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period from the time the initial rating claim was filed in May 2011 until a final decision is made here.  See Hart v. Mansfield, 121 Vet. App. 505 (2007). 

The Veteran's PTSD has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown , 8 Vet. App. 240 (1995).  For example, a GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

The Veteran contends that the current severity of his PTSD warrants an increased disability rating in excess of 50 percent.  

A VA psychiatry note dated in December 2010 reflects that the Veteran complained of poor sleeping.  He denied restricted displays of emotion.  It was noted that he socialized with friends.  He denied avoidance of reminders, denied intrusive thoughts and flashbacks.  He noted being hyper-focused while driving.  His recent and remote memory were within normal limits.  His thinking was logical and linear.  No hallucinations or delusions were reported.  

The Veteran was afforded a VA examination in July 2011.  The Veteran reported that while in service, he observed other soldiers misuse "their power to take [the] life of others," watched soldiers abuse others with "unnecessary torture" and saw bodies being burned.  

He noted that he liked "his space."  He stated that he only had a few friends since being discharged.  He reported being in a running group, enjoying going to art museums and getting together with a few friends from time to time.  He noted sleep problems.  He noted a loss of interest in daily activities due to his sleep deprivation.  He reported having to push himself to get things done.  He noted judging others and getting frustrated with their laziness and behaviors.  

The Veteran reported experiencing panic attacks at work when he was put in a challenging situation.  He noted feeling emotionally involved and that his legs would tremble and his heart would pound.  He would also become ill due to the stress.  He noted that his attacks would occur 4 to 5 times per week and would last approximately one hour.  He would then feel disconnected from "the world and feel super isolated."  Homicidal thoughts were not noted.  It was noted that the Veteran had suicidal thoughts but the Veteran clarified that he did not think about killing himself, but he did think about leaving society and living alone out in the wilderness far away from the world.  

He reported suffering from anxiety and having an inability to work well with others.  It was noted that the Veteran worked full-time as a security guard and was going to school.  He noted that he would "hide from others" and did what he must do to "stick to it" and get things done.  Poor social interaction was noted. 

The examiner noted that the Veteran was cooperative, friendly and relaxed.  His affect was normal and his mood was happy and good.  His attention and orientation were intact.  His thought process was unremarkable.  Delusions and hallucinations were not noted.  His memory was normal.  His general appearance was clean.  Testing showed a mild level of PTSD and severe depression.  It was noted that the Veteran's symptoms indicated reduced reliability and productivity on occupational and social functioning.  It was also noted that his symptoms did not show significant distress or impairment in social, occupational or other important areas of functioning.  A GAF score of 50 was provided.  

A VA psychiatry note dated in October 2011 reflects that the Veteran had dreams about his military service.  He denied feeling hopeless.  He reported having mildly bothersome memories from past events.  He denied feelings of being emotionally numb or an inability to have relationships.  He denied having angry outbursts.  

A VA psychiatry note dated in January 2012 notes that the Veteran had quit his job to focus on school.  He also noted getting married.  He reported a daily positive mood.  

The Veteran's PTSD is currently rated as 50 percent disabling.  In consideration of the evidence of record, the Board finds that the Veteran's PTSD has not resulted in occupational and social impairment with deficiencies in most areas and that a higher initial schedular rating is not warranted.

The Veteran's symptoms and the occupational and social impairment they result in do not rise to approximate the level of the 70 percent rating.  That rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

Though it was noted in the July 2011VA PTSD examination report that the Veteran had suicidal ideations, the Veteran clarified that he did not think about taking his own life, but rather thought about leaving society and living alone out in the wilderness far away from the world.  Further, while it was reported that the Veteran's panic attacks occurred 4 to 5 times a week when he was put in a challenging situation with someone being problematic at work, the examiner reported that the Veteran's symptoms were characterized as reduced reliability and productivity on occupational and social functioning, the criteria for a 50 percent rating. 

Excepting these two instances, the Veteran displayed no other symptoms described in or consistent with the 70 percent rating.  There is no evidence of obsessional rituals; his speech was described as within normal limits; there are no examples of impaired impulse control or spatial disorientation or spatial disorientation; and neglect of personal appearance and hygiene was not found upon examination.  Though the Veteran states that he likes his space, the evidence does not show that he is unable to establish or maintain effective relationships.  He stated that he is a part of a running group and gets together with friends from time to time.  The July 2011VA PTSD reports shows that he sees his family often.  It was also noted that he had a domestic partner and a January 2012 VA psychiatry note reflected that the Veteran had gotten married.  

Throughout the course of the appeal, the Veteran presented as appropriate in behavior and grooming with normal thought content and speech.  He reported having some friends and a longtime partner who he married during the course of the appeal.  Although he complained at times of memory issues, no memory deficit was noted by any of the examiners.  He was working full time and going to school throughout part of the appeal period and then quit working to focus solely on his school.  Importantly, when asked to describe the effects of the Veteran's PTSD on his occupational and social functioning, no medical examiner found that they resulted in deficiencies in judgment, thinking, family relations, work, mood or school, but rather that they resulted in reduced reliability and productivity, which is consistent with a 50 percent disability rating.  Given this evidence, the Board cannot find that the Veteran's symptoms rise to the level described by the 70 percent rating at any point during the rating period.  

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's service-connected PTSD, including his symptoms and their impact on his occupational and social functioning, because the schedular rating criteria expressly consider any symptoms that result from PTSD - not just the symptoms listed, as the listed symptoms are intended as illustrative of the level of severity of symptoms that would warrant that particular schedular criteria.  Thus, the schedular rating criteria contemplate all of the Veteran's psychiatric symptoms and referral for consideration of an extraschedular rating is not warranted.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  While the July 2011 VA PTSD examination noted that the Veteran was working full-time as a security guard, the January 2012 VA treatment record reflected that the Veteran had quit his job to focus on school.  He has not contended and there is no evidence of record showing that that his service-connected disabilities render unable to obtain and maintain substantially gainful employment.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.







ORDER

As new and material evidence has been received, the claim of service connection for a right ear hearing loss is reopened and to this limited extent, the appeal is granted.

Entitlement to service connection for right ear hearing loss is denied.

As new and material evidence has been received, the claim for service connection for a left lower leg disability is reopened and to this limited extent, the appeal is granted.

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is denied.


REMAND

Regarding the Veteran's reopened claim of service connection for a left lower leg disability, the Board finds that additional development is needed in this case.

Service treatment records reflect dated in April 2006 show that the Veteran was diagnosed with a left knee sprain.  Service treatment notes also show that the Veteran was in a motorcycle accident while in service.  An October 2007 hospital note shows that the Veteran had lacerations to his lower leg.  Examination of the left lower extremity revealed contusion of the left anterolateral midthigh and tenderness of the proximal tibia.    

A March 2011 VA treatment note shows positive responses to leg weakness.  At an August 2011 VA general medical examination, the Veteran noted that he experienced pain in his thigh and anterior shin.  He noted experiencing a jerking motion in his leg when lying down to sleep.  In addition, minor crepitus was found in his knee.  

A new VA examination is needed as it is unclear whether the Veteran does, in fact, suffer from a left lower leg disability.  The Board finds that a VA examination and medical opinion is necessary to decide the claim.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since January 2012 that are not already associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any left lower leg disability that may be present.  The entire electronic claims file must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the claimed left lower leg disability is related to or caused by the Veteran's active service, to include the motorcycle accident in service. 

A rationale for any opinion expressed must be provided.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


